Citation Nr: 0400764	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 20, 2000, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, granted entitlement to individual 
unemployability, effective from November 20, 2000.  The 
veteran appealed the effective date of this award.  The 
veteran appears to be raising the issue of entitlement to an 
earlier effective date for the grant of service connection 
for diabetes mellitus.  This issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran filed a claim in August 1996 for non-service 
connected pension benefits only.

2.  Received on November 20, 2000 was the veteran's claim for 
service connection for diabetes mellitus.

3.  An application (VA Form 21-8940) for individual 
unemployability was received by VA in April 2002.  

4.  In June 2002, the RO granted individual unemployability 
and assigned the correct effective date of November 20, 2000, 
the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2000, for the award of individual unemployability have not 
been met  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case, together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  The December 2002 
statement of the case explained the VCAA to the veteran and 
informed him what evidence and information VA would be.  The 
SOC explained that VA would make reasonable efforts to help 
him get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, all relevant 
evidence has been associated with the claims file.  The 
veteran has not referenced any unobtained evidence that might 
aid him claim or that might be pertinent to his claim.

The United States Court of Appeals for the Federal Circuit, 
on September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In this regard, the President has recently signed 
into law, the Veterans Benefits Act of 2003, which now 
permits the VA to adjudicate a claim before the expiration of 
the one year time period.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Accordingly, the Board finds that the VA has satisfied the 
requirements of the VCAA  

The veteran filed his original claim for VA benefits in 
August 1996.  In accordance with the instructions for 
completing the Application For Compensation Or Pension, VA 
Form 21-526, the veteran left blank those items pertaining to 
claims for compensation benefits for service-connected 
disability.  He completed portions of the application only 
pertinent to a claim for pension benefits.

By rating decision dated in September 1996, the RO granted 
the veteran's claim for non-service connected pension 
benefits and awarded special monthly pension benefits as 
well.  The veteran was notified of this rating determination 
in September 1996.  

Thereafter, on July 27, 2000, the veteran filed a claim for 
service connection for post-traumatic stress disorder.  The 
next correspondence received from the veteran was on November 
20, 2000, a claim for service connection for diabetes 
mellitus.  Evidence accompanying this claim included VA 
examination conducted in October 2001 which diagnosed 
diabetes mellitus, and VA outpatient clinical reports that 
documented treatment for this disorder.   In December 2001, 
the RO granted service connection for diabetes mellitus (Type 
II), effective from November 20, 2000, the date of receipt of 
the claim and denied service connection for PTSD.

In December 2001, the veteran sought service connection for 
conditions secondary to the diabetes mellitus.  In 
conjunction with this claim, VA examination and opinion was 
obtained.

VA Application for Increased Compensation Based On 
Unemployability, VA Form 21-8940, was received at VA in April 
2002.  The veteran reported he was rendered unemployable due 
to his diabetes mellitus and secondary conditions related to 
this illness.

The RO, in a June 2002 rating decision, granted entitlement 
to service connection for disabilities secondary to diabetes 
mellitus, and determined that individual unemployabiliy was 
established.  Specifically, service connection was 
established for left upper extremity weakness due to basilar 
artery occlusive disease with hemispheric brain stem 
infarction, evaluated as 20 disabling, and for left lower 
extremity weakness due to basilar artery occlusive disease 
with hemispheric brain stem infarction, evaluated as 40 
percent disabling.  This award resulted in a combined rating 
evaluation of 70 percent.  The effective date was November 
20, 2002, the date of receipt of claim.  In rendering its 
determination relative to the claim for individual 
unemployability, the RO inferred this issue as having been 
raised at the time of the service connection claim and 
determined that the schedular requirements to establish 
entitlement to individual unemployability were met based upon 
the service-connected diabetes mellitus and secondary 
disorders.  The TDIU award was granted effective from 
November 20, 2000, the date of receipt of the claim for 
service connection for diabetes mellitus.

Analysis

The veteran essentially contends that an earlier effective 
date is warranted for the award of individual unemployability 
because his diabetes mellitus was first clinically noted in 
1996, when his pension benefits were established.  He further 
asserts that he has been unemployable due to the severity of 
his illness since that time.

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2003).

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. 
§ 5110(a), (b)(2).  If the evidence shows that the increase 
in disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 
Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that where 
the veteran has a single service-connected disability, that 
disability must be rated as 60 percent disabling or more 
before a total rating may be assigned.  The regulations 
further provide that where, as here, the veteran has two or 
more disabilities, at least one disability shall be rated at 
40 percent or more, and that sufficient additional disability 
bring the combined rating to 70 percent or more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a).

Effective July 9, 2001, Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to 
the list of diseases contained in 38 C.F.R. 
§ 3.309(e) for which service connection may be established on 
a presumptive Agent Orange basis.  See 66 Fed. Reg. 23166, 
23168 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) addressed effective dates pursuant to 
this regulatory amendment in the case of Nehmer v. United 
States Veterans' Administration (Nehmer II), 32 F. Supp 2d 
1175, 1176 (N.D. Cal.1999).  With regard to the effective 
date for claims based on diseases deemed by the Secretary to 
be related to herbicide exposure, the Nehmer Stipulation 
provides that "as to any denials of claims which were voided 
as a result of [Nehmer I], the effective date for disability 
compensation, if the claim is allowed upon readjudication . . 
. will be the date the claim giving rise to the voided 
decision was filed."  Stipulation 1.  With respect to 
herbicide-exposure claims filed after May 3, 1989, 
Stipulation 2 provides that the effective date for an award 
resulting from such a claim will be the date the claim was 
filed or the date that the claimant became disabled, 
whichever is later.  Williams v. Principi, 15 Vet. App. 189 
(2001); Nehmer v. United States Veterans' Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I) and Nehmer v. United 
States Veterans' Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
(Nehmer II).  

In this case, prior to November 20, 2000, service connection 
was not established for any disability.  The grant of the 
total rating for compensation purposes based on individual 
unemployability was based on the degree of impairment 
resulting from his service connected diabetes and associated 
disorders.  Service connection was granted for these 
disorders effective November 20, 2000, the date of receipt of 
claim.  An effective date for the grant of the 
unemployability benefits cannot precede the effective date of 
the grant of service connection for the disabilities on which 
the grant of unemployability was based.  In this case the RO 
assigned an effective date of November 20, 2000, the date of 
receipt of claim for the grant of unemployability benefits.  
The Board concurs.  

Accordingly, a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability prior to November 20, 2000, is not warranted; and, 
the appeal must be denied.  The evidence is not equipoise as 
to warrant application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).


ORDER

An effective date earlier than November 20, 2000, for the 
award of a total rating for compensation purposes based on 
individual unemployability is denied.



	                        
____________________________________________
	ROBERT P. REGAN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



